The opinion of the court was delivered, October 17th 1866, by-
Agnew, J.
All the errors assigned depend upon the interpretation of the agreement between Sanborn and Pulis & StearnsWe are not convinced by the argument that the court below misconceived the true purpose and provisions- of that agreement. It" had two objects, the settlement of the legal proceeding then depending, and prevention of further proceedings of a* similar nature and the completion of the machinery to be put in the boat-’ by the plaintiffs. The consideration of the first purpose was-the payment of $400, to wit, $200 in hand,..and $200 at the completion of the work; and of the second, was the agreement of Sanborn personally to pay the balance.
The argument of the plaintiff in error is-founded on the position that the payment of the Avhole price was the consideration of the release of the lien and -right to proceed by attachment. But this comes into direct conflict with the express and very precise terms of the agreement. The agreement is that in consideration of the payment of $200 in hand, and $200 on completion of the work, Pulis & Stearns agree to Avithdraw their attachment, and that they Avill not put any further lien or attachment on the boat or machinery. It is only after this explicit agreement to hold no lien in con *370sideratmn of the $400 “ above mentioned,” Sanborn agrees to pay any balance that may be due within thirty days after completion. It is impossible to avoid seeing that the prime purpose of the parties was to relieve the boat from liability upon payment of a specified sum, $400, and to substitute Sanborn’s personal liability for the balance, whatever it might be. This being the case, no right of lien existed, and all the errors assigned, therefore, fall to the ground, or are immaterial, and the judgment must be affirmed.
Judgment affirmed.